IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOHN E. FRANCES and                 NOT FINAL UNTIL TIME EXPIRES TO
LEALER FRANCES,                     FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D17-1415
v.

THE BANK OF NEW YORK
MELLON, et al.,

      Appellees.

_____________________________/

Opinion filed November 8, 2017.

An appeal from the Circuit Court for Gadsden County.
Francis J. Allman, Judge.

Patrick R. Frank and Keisha D. Rice of Frank & Rice, P.A., Tallahassee, for
Appellants.

Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP, Tallahassee; and
William P. Heller of Akerman LLP, Fort Lauderdale, for Appellees.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.